Order reversed and motion granted to open defendants’ default, in the interest of justice (see Michaud v. Loblaws, Inc., 36 A D 2d 1013), conditioned upon defendant’s paying plaintiff the sum of $100 costs, within 10 days of the date of service of the order herein, and the judgment shall stand as security, and in the event defendants fail to comply with such condition the order is affirmed. All concur, except Witmer, J., who dissents and votes to affirm the order. (Appeal from order of Supreme Court, Livingston Special Term in action for payment for services rendered.) Present — Moule, J. P., Cardamone, Goldman, Del Vecchio and Witmer, JJ.